A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.
 
The Terminal Disclaimer filed 12/1/21 has been approved and is entered.  This overcomes the obviousness type double patenting rejection over 16/457,484 (now US 11,028,267) made in the previous office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 to 6 and 10 to 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizunashi et al. 2017/0121504.
	Mizunashi et al. teach an addition curable organopolysiloxane resin composition. This is generally disclosed in paragraphs 67 and on, in which paragraphs 93 and on teach an alkenyl siloxane resin corresponding to claimed (A), paragraphs 100 and on teach an SiH siloxane corresponding to claimed (B) and paragraph 114 teaches a 
	Of particular importance to this rejection the Examiner draws attention to the siloxane resin found in Example 2.  This contains 70 mol% of a PhSiO3/2 group which meets the claimed requirement of 30 to 80 mol% R1SiO3/2 in which R1 is phenyl.  This contains 2 mol% of a ViMeSiO unit which meets the claimed requirement of .1 to 30 mol% of R2R3SiO in which R2 is vinyl and R3 is methyl.  This contain 5% by weight of hydroxyl groups which corresponds to 5 gram –OH group per 100 gram of the siloxane.  OH is 17g/mol such that 5g/17(g/mol) corresponds to .294 mol –OH/100 g of the siloxane.  This falls within the claimed range.  
	In this manner a resin within the breadth of claimed (A) is taught.
	To this is added the SiH siloxane (A2) as shown in paragraph 157.  This meets claimed (B) and is present in a ratio of 1 SiH/SiVi.  Paragraph 158 teaches the addition of chloroplatinic acid, which meets claimed (C). As such this anticipates the composition of claim 1.
	Note that the specific siloxane in paragraph 159 also meets the requirement of claims 2 and 3.
	For claim 4 see paragraph 116 which teaches the presence of tetramethyl tetra-vinyl cyclotetrasiloxane which meets claimed (D).  Paragraph 117 teaches an amount that overlaps to a significant extent with that claimed with specific amounts distinctly taught that anticipate the claimed amount.
	For claim 5 see the siloxane in paragraph 156 that is present in the working example and meets claimed (E).
	For claim 6 see paragraph 139 which teaches the addition of fillers such as titanium oxide that meet this claim.
	For claim 10 note that such a filler is optional and is not found in the working example referenced supra such that this claim is anticipated.
	For claim 11 again see paragraph 156.
	For claim 12 note that many of these fillers are disclosed in paragraph 139 and the amount in claim 140 falls within the claimed range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
2/1/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765